Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 and 3 objected to because of the following informalities:  
Claim 1, line 15 recites “51-55 mil think”.  Please amend to read as --51-55 mil thick--.
Claim 1, line 21, 23 and 26 recites “the layer of hydrogel”.  Please amend to read as --the layer of tacky adhesive hydrogel --.
Claim 3, line 1 recites “the layer of hydrogel”.  Please amend to read as --the layer of tacky adhesive hydrogel --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "non-woven fabric” in line 2.  It is unclear if the Applicant is referring to the layer of polyester rigidizer non-woven fabric in claim 1 or a new one. For examining purpose, the examiner is interrupting it to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maxim (US 5887437) in view of Axelgaard et al. (US 2004/0242985) in further view of Moore (US 3,867,939).
Regarding claim 1 and 2, Maxim discloses a self-adhering therapy pack system (fig.2; self-adhering cold pack 10) comprising: a hot/cold therapy pack comprising a gel (fig.2; cooling agent 24, see also col.3, line 15-17 “gels or other well-known coolable materials can be employed as the cooling agent 24”) housed in a polymer casing (fig.2; bandage sheet 14, see also col.3, line 21-25) adapted for use in hot or cold type therapy; wherein the gel is configured to be frozen for cold therapy applications and heated for heat therapy applications (the cooling agent 24 is configured to be heated since it comprises a water based solution); a first layer of adhesive (fig.2; adhesive 34) that is coupled to the exterior side of sheet 14 (fig.2) and cover (fig.2; base sheet 36) re-attachable to the layer of adhesive and re-usable to cover the layer of adhesive (col.3, line 56-35). The base sheet can be re-used if desired. However, Maxim does not disclose a first layer of adhesive to be acrylate adhesive; a layer of polyester rigidizer non-woven fabric, wherein a first side of the layer of polyester rigidizer non-woven fabric is attached to a second side of the first layer of acrylate adhesive; a second layer of acrylate adhesive positioned on a second side of the layer of polyester rigidizer non-woven fabric, wherein the layer of polyester rigidizer non-woven fabric is positioned between the first layer of acrylate adhesive and the second layer of acrylate adhesive; a layer of adhesive hydrogel attached to a skin facing side of the second layer of acrylate adhesive and positioned for direct contact with skin of a user; the layer of 
Axelgaard teaches a non-drying dermal fastener that can provide secure attachment with no skin irritation and is removable from the skin without leaving significant residue thereon and can be repositioned and reapplied to the skin [0007]. The dermal fastener 10 comprising a first side (fig.2; a side of layer 58 facing removable liner 24) of the first layer of acrylate adhesive that is coupled to exterior side of an article (fig.2; first layer 58, see also [0047]); a layer of polyester rigidizer non-woven fabric (fig.2; scrim 44, see also [0044]), wherein a first side of the layer of polyester rigidizer non-woven fabric is attached to a second side (the side of layer 58 facing scrims 44) of the first layer of acrylate adhesive; a second layer (fig.2; second layer 60, see also [0047]) of acrylate adhesive positioned on a second side of the layer of polyester rigidizer non-woven fabric (the side of scrim 44 facing layer 60), wherein the layer of polyester rigidizer non-woven fabric is positioned between the first layer of acrylate adhesive and the second layer of acrylate adhesive (fig.2, see also [0044]); a layer of adhesive hydrogel (fig.2; the first layer 52 of second adhesive 28, see also [0048], [0057]) attached to a skin facing side of the second layer of acrylate adhesive and positioned for direct contact with skin of a user [0040] and coupled the exterior surface of the polymer casing by a tie layer (fig.2; membrane 14) and salt mixed into the hydrogel ([0040] and [0061] of Axelgaard). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the adhesive layer of Maxim with layers of adhesive that includes layer of polyester rigidizer non-woven fabric positioned between layers of the adhesive as taught by Axelgaard for the purpose of having a non-drying 51-55 mil and for the adhesive hydrogel comprises 3%-13% chloride by volume. 
However, Maxim in view of Axelgaard does not teach wherein the polymer casing and layer of rigidizer is corona treated on a front and back side of the rigidizer. Moore discloses a disposable pad for controlling body temperature comprises layers of thermoplastic films treated by corona discharge to increase the effectiveness of boding layers (col. 5; line 28-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed a device of Maxim/Axelgaard with a treatment of corona on both side of fabric and polymer casing as taught by Moore for the purpose of adding effectiveness of bonding. The modified device of Maxim in view of Axelgaard/ Moore still remains silent regarding the thickness of tacky the hydrogel layer to be between 51-55 mil and for the adhesive hydrogel comprises 3%-13% chloride by volume. The Applicant have not discussed that particular ranges are critical to the function of the device or produces unexpected results. It would have been obvious to one having ordinary skill in the art at the time the application was effectively to have any thickness and ranged or chloride including 51-55 mil thick and 3%-13% chloride by volume since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Maxim in view of Axelgaard/ Moore teaches the self-adhering therapy pack system of claim 10, wherein the layer of hydrogel is a tab covering 
Regarding claim 4, Maxim in view of Axelgaard/Moore teaches the self-adhering therapy pack system of claim 10, further comprising a topical agent impregnated into the hydrogel ([0012] and [0031] of Axelgaard).
Regarding claim 5, Maxim in view of Axelgaard/Moore teaches The self-adhering therapy pack system of claim 1, further comprising a layer of spunbound polypropylene, non-woven fabric (fig.2; scrim 48, see also [0044]) positioned between the exterior surface of the polymer casing and the layer of sticky polymer gel (fig.2 of Axelgaard).
Regarding claim 6, Maxim in view of Axelgaard/Moore teaches the self-adhering therapy pack system of claim 10 wherein the hot/cold therapy pack is configured to conform to a body part onto which the system is removably attached (fig.1 of Maxim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794